Citation Nr: 1009494	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  01-07 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for residuals of a left 
elbow fracture, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active military service from March to October 
1976 and from May 1979 to September 1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In March 2004, the Board remanded the 
Veteran's claim to the RO for further development.  In a 
March 2006 decision, the Board denied the Veteran's claim for 
a rating in excess of 20 percent for residuals of a left 
elbow fracture.

The Veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand (Joint Motion) was 
filed by the VA General Counsel and the Veteran, averring 
that remand was required due to the failure of the June 2005 
VA examination to properly evaluate the Veteran's functional 
impairment due to pain caused by his left elbow disability.  
In an Order of December 2007, the Court vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.

The Board remanded the Veteran's claim for action consistent 
with the Joint Motion in June 2008.  The requested 
development has been completed to the extent that is 
possible, and the claim has been returned to the Board for 
further appellate consideration. 

In its March 2004 remand, in its March 2006 decision, and 
again in the June 2008 remand, the Board referred the matter 
of the Veteran's claim for service connection for a left 
shoulder disorder to the RO for appropriate development and 
adjudication.  The March 2006 decision also reflects that the 
Veteran raised the matter of nerve impairment secondary to 
"service-connected" left shoulder disability.  However, there 
is no indication that the RO developed or adjudicated either 
claim and, as such, both matters are once again referred to 
the RO for appropriate development and consideration.


FINDINGS OF FACT

1.  The Veterans left elbow impairment is manifested by 
complaints of pain and limitation of motion.  He is right 
handed.

2.  The Veteran's left elbow disability is not productive of 
flexion limited to 55 degrees or less, extension limited to 
100 degrees or more, or more than flexion limited to 100 
degrees and extension to 45 degrees.  Impairment of radius 
and ulna with loss of bone substance, or the hand fixed in 
pronation or supination, has not been shown.

3.  The Veteran failed to report to the VA examination 
scheduled at the request of the Joint Remand, and information 
pertaining to impairment resulting from pain, weakened 
movement, excess fatigability, incoordination, and 
neurological symptoms due solely to the left elbow that may 
have been relevant to this claim could not be obtained.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of left elbow fracture are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.655(b), 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5205 - 5213 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

At this point, the Board notes that the September 2000 rating 
decision on appeal was issued prior to the enactment of the 
VCAA.  Therefore, it was impossible to provide the Veteran 
with the required notice prior to the initial rating 
decision.  

However, the Veteran was provided with VCAA notification 
letters in August 2003 and May 2004.  Furthermore, he was 
provided with an additional VCAA letter in June 2008 that 
provided all the notice required by Pelegrini and Dingess.  
This letter also provided the Veteran with additional 
information pertaining to claims for increased evaluations, 
as well as rating criteria pertinent to his claim, as was 
then required by Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), a case which has seen been overturned.  

As the notifications came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudications of the claims after sending the proper 
notice, most recently in December 2009.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify the Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examination of his disability.  Although the 
examiner does not indicate whether or not he reviewed the 
claims folder, he does refer to VA medical records in his 
report.  Furthermore, in claims for increased evaluations, 
the most important findings concern the current impairment 
that results from each disability, and not the historical 
record.  In addition, all identified records that are 
available have been obtained.  

At this juncture, the Board notes that the only development 
specifically requested by the Joint Remand was for a new VA 
examination that fully contemplated any additional functional 
limitation to the Veteran's left elbow as a result of pain, 
fatigue, and other factors.  The record shows that the 
Veteran was initially scheduled for this examination in 
October 2009 but failed to report.  However, the records from 
the VA Medical Center (VAMC) also show that the notification 
letter was mailed to the Veteran's old address.  Additional 
records show that the current address was then obtained, and 
the Veteran's examinations were rescheduled for December 
2009.  Once again, the Veteran failed to report.  Although 
the notification letter for the December 2009 examinations is 
not contained in the claims folder, the record reflects that 
the VAMC had obtained the correct address before the 
notification letter was mailed.  There is no indication that 
the letter was returned as undeliverable.  Furthermore, the 
Veteran was provided with a supplemental statement of the 
case at this same address in December 2009, which noted that 
he had failed to report.  The Veteran replied to the 
supplemental statement of the case in January 2010, and 
stated that he did not have any further evidence to submit.  
He did not contend that he did not receive notification for 
the December 2009 examination.  Therefore, the Board finds 
that the duty to assist has been met, and will proceed with 
the adjudication of his claim.  

Increased Evaluation

The Veteran contends that the 20 percent evaluation currently 
assigned to his left elbow disability is inadequate to 
reflect the impairment that it produces.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Initially, the Board again notes that the Veteran failed to 
report to the December 2009 VA examination that had been 
scheduled for him as a result of the Court Order, the Joint 
Motion, and the remand of the Board.  There is no indication 
that he did not get notice and he was informed in a 
supplemental statement of the case and has not offered to 
cooperate with an examiner.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase evaluation, the 
claim shall be denied.  38 C.F.R. § 3.655(b).  However, given 
the lengthy history in this case and the fact that the 
Veteran reported for the June 2005 VA examination, the Board 
will also consider his claim on the merits, based on the 
evidence of record.  

A review of the records shows that the service treatment 
records reflect injury to the left elbow when the Veteran 
fell and struck his arm in service.  There was prominent bony 
irregularity of the lateral epicondyle with examination 
otherwise normal.  Service connection was granted in a March 
1983 rating decision for fracture residuals of left elbow, 
and rated as 10 percent disabling effective from September 
1982.  January 1990 rating action increased the rating to 20 
percent from April 1989, under diagnostic code 5299-5003.  In 
March 2000, the Veteran filed for an increased rating.

VA outpatient treatment notes from February 1995 to July 2003 
reflect treatment for substance abuse and continuing pain and 
limitation of motion of left elbow.  February 2000 VA 
outpatient x-rays of the elbow reflects abnormal appearance 
of the lateral epicondyle.

May 2000 VA contract examination from QTC reflects the 
Veteran is right-hand dominant.  Although the examiner 
referenced the right elbow, the record reflects that the 
service-connected elbow is the left elbow.  Complaints were 
of pain and stiffness of the elbow, and inability of use, 
increased pain with cold, heat, humidity, and repetitive 
motion, and limitation of motion.  The Veteran denied bone 
infection or associated symptoms other than pain, weakness, 
stiffness, inflammation, instability and locking.  He related 
being unable to use his elbow for activities of daily living 
(ADL).

On examination of the left shoulder there was ankylosis with 
pain on flexion, abduction, external rotation and rotation.  
Flexion was limited to 120 degrees, abduction to 70, external 
and internal rotation to 45 degrees.  The left elbow showed 
marked range of motion due to elicited pain.  Flexion was 
limited to 90 degrees, supination to 20, and pronation to 40 
degrees.  Neurologic examination showed no sensory or motor 
deficit.  Muscle strength in the left upper extremity was 
about 3/5.  X-rays of the humerus showed no acute findings 
and an old well corticated minimally displaced fracture of 
the humeral epicondyle.  Diagnosis was left elbow ankylosis 
with markedly decreased range of motion.  Functional 
limitation was noted as related to markedly decreased range 
of motion of the left elbow which may markedly reduce his 
ability to perform ADLs, lifting weights, reaching, grasping, 
and otherwise using his left upper extremity.  An Addendum 
showed a final diagnosis of status post left humerus fracture 
with residuals of left elbow fracture, with decreased range 
of motion.

VA outpatient treatment notes from February 2000 to 2001 
reflect complaints of chronic pain of left elbow.  Diagnosis 
in December 2000 was chronic secondary osteoarthritis.  A 
December 2000 Rehabilitation Consultation report showed 
assessment of status post fracture of lateral epicondyle, 
rotator cuff syndrome, and physical therapy was instituted.

A January 2001 physical therapy note shows range of motion of 
90 degrees of flexion and 70 degrees of abduction after 
treatment.  The Veteran reported intermittent numbness in the 
left forearm and hand, with pain on assisted range of motion.  
It was noted that the Veteran was living in a homeless 
shelter and working as a carpenter, and was able to perform 
all ADLs independently but had complaints of pain with some 
self care activities, and reported that he was unable to 
fully perform duties of his current job due to pain and 
weakness.

Voluminous VA outpatient and in-patient treatment records 
reflect continuing treatment from 1995 to 2003 for substance 
abuse rehabilitation, as well as complaints of left elbow 
pain and symptoms.  Physical therapy notes dated in January 
to February 2001 show treatment for left elbow disability.  
On August 2003 x-rays of the left elbow, the examiner noted 
linear lucency in the lateral condyle of the left humerus 
which could be due to acute fracture if the patient has 
severe pain in this location, otherwise this could be old.  
There was no soft tissue swelling, or joint effusion, but 
there was a spur at the posterior aspect of the olecranon 
process.

On June 2005 VA examination the Veteran reported pain in the 
left elbow disability.  X-rays of the left elbow showed 
radiolucent line through the lateral epicondyle consistent 
with old trauma and evidence of calcification in that region.  
There was no evidence of dislocation.

Examination revealed a discrepancy in appearance of the left 
and right elbows, with the left showing bony prominence of 
the lateral aspect with a tendency for mild decubitus valgus.  
There was no evidence of swelling, but the Veteran appeared 
to have tenderness directly over the prominent lateral 
epicondyle.  The elbow was maintained in a semi-flexed 
position on examination, and had consistent limitation of 
extension by 30 degrees on all three times that measurements 
were obtained.  There was active and passive flexion of the 
left elbow with a soft endpoint to 120/115/120 degrees.  At 
the terminal point of flexion there was pain and fatigue on 
repetitive motion.  Active pronation was 60, 50 - 70, and 60 
degrees.  Supination was to 60 degrees, 50 degrees, and 50 
degrees.  Strength of grasp in the left hand was considered 
to be 8/10 as compared to the right hand.  There was 
epicritic sensation on the volar surface of the fourth and 
fifth fingers of the left hand but no evidence of clawing or 
wasting of the hypothenar muscle or interosseous wasting.

Diagnosis included malunion and heterotopic ossification of 
remote fracture lateral condyle left elbow with residual 
cubitus valgus, and partial ulnar nerve compression 
neuropathy limited to sensory loss without evidence of motor 
impairment.  It was noted that comparison with previous 
examinations showed no further loss of mobility and there was 
nothing noted on examination to conclude that the present 
studies have deteriorated in any significant manner since 
previous examinations.  In a September 2005 addendum, the 
examiner certified that the C-file had been reviewed in 
conjunction with the VA examination.

Additional VA treatment records obtained since the June 2008 
remand include VA treatment records dated from 2006 to 2009.  
These records show treatment for many disabilities.  However, 
in relevant part, phyical therapy records dated January 2006 
to May 2006 show that the Veteran received treatment for his 
left elbow disability, as well as his left shoulder 
complaints.  These records state that all motion was limited 
by pain.  In January 2006, the flexion of the left elbow was 
119 degrees.  He had full supination and pronation.  The same 
measurements were recorded in March 2006.  

An October 2006 pain assessment shows that the Veteran 
reported constant pain of the left elbow and low back.  
Additional October 2006 notes state that the Veteran was 
independent in regards to his ADLs.  

The records do not show treatment for the Veteran's left 
elbow disability after 2006.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's left elbow (minor upper extremity) disability 
involves traumatic arthritis, which, when established by X- 
ray findings (as is the case here), may be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003 (degenerative arthritis) and 
DC 5010 (traumatic arthritis).  The May 2000 examination 
states that the Veteran's left elbow is the minor extremity, 
and this disability has been previously rated 20 percent 
disabling under diagnostic codes 5299-5003.  Diagnostic Code 
5299 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under 38 C.F.R. § 4.71.  
See 38 C.F.R. § 4.27.  After a review of the evidence 
pertaining to the Veteran's service-connected disability, the 
Board will afford consideration under Diagnostic Codes 5205 
through 5213, which are more appropriate to the nature of the 
disability and more advantageous to the Veteran as they may 
provide for ratings higher than the current 20 percent 
rating, if warranted by the evidence.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 70 or 90 degrees, 
30 percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Limitation of extension of the minor forearm is rated 10 
percent when extension of the forearm of the minor upper 
extremity is limited to 45 or 60 degrees, 20 percent when 
extension is limited to 75 or 90 degrees; 30 percent when 
limited to 100 degrees, and 40 percent when extension is 
limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.

Limitation of forearm in flexion to 100 degrees and extension 
to 45 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, DC 5208.

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved.  38 
C.F.R. 4.71a, Diagnostic Code 5209.

Diagnostic code 5210 provides for assignment of 50 percent 
(dominant/major extremity) and 40 percent (minor) for 
nonunion of the radius and ulna, with flail false joint.  38 
C.F.R. 4.71a, Diagnostic Code 5210.

For impairment of ulna or radius, malunion with bad alignment 
is rated 10 percent for the minor arm.  Nonunion with loss of 
bone substance of 1 inch or 2.5 cms or more and marked 
deformity warrants a 30 percent rating for the minor arm.  DC 
5211. DC 5212.

Limitation of supination of the minor arm to 30 degrees or 
less is rated 10 percent; limitation of pronation of the arm 
is rated a maximum of 20 percent when motion is lost beyond 
the last quarter of arc and the hand does not approach full 
pronation. Limitation of pronation of the minor arm is rated 
10 percent when limited to 30 degrees or less.  38 C.F.R. § 
4.71a, DC 5213.

Diagnostic Code 5205 lists ratings for ankylosis of the 
elbow.  That provision is not applicable as the evidence does 
not show there is ankylosis of the issue.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

In the present case, the Veteran's left elbow disability has 
been rated as 20 percent disabling under diagnostic code 
5299-5003, effective from April 1989, and remained unchanged 
since.  Under applicable codes for limitation of motion of 
the elbow or forearm, the evidence reflects that at no time 
during the appeal is flexion limited to 55 degrees to warrant 
a higher 30 percent rating for the minor upper extremity 
under DC 5206, and if rated as extension, extension is never 
limited to 100 degrees for a higher 30 percent rating under 
DC 5207.  For example, on May 2000 VA examination, flexion of 
left elbow was limited to 90 degrees (20 percent under DC 
5206), supination was to 20 degrees (10 percent under DC 
5213) and pronation to 40 degrees (maximum 20 percent under 
DC 5213).  At the June 2005 VA examination, flexion was to 
115-120 degrees and extension was limited by 30 degrees, 
which warrants a 10 percent under DC 5206, 5207.  Thus, there 
is no basis to assign a rating higher than 20 percent, based 
on this most recent medical evidence.  Considering the 
Veteran's complaints of pain on repetitive motion with 
fatigue and functional loss, the Board finds that the 20 
percent rating adequately contemplates such additional 
functional limitations for the entire period on appeal.  

Higher ratings are unwarranted under any other applicable 
codes.  Flail joint, nonunion of ulna or radius with loss of 
bone substance, or fixation of the hand in supination or 
pronation, as required for a rating higher than the 20 
percent, are not shown.  See DCs 5205, 5211, 5212, 5213.  In 
the more recent June 2005 VA examination, although the 
examiner observed that the Veteran held his elbow in a semi-
flexed posture with consistent limitation of extension by 30 
degrees and flexion to 115-120 degrees, no finding of 
ankylosis was noted.  Thus under all applicable codes for 
rating limitation of motion of the left forearm (elbow), the 
criteria for more than a 20 percent rating are not satisfied.  
See 38 C.F.R. § 4.71a, DCs 5205 - 5213.

The Board recognizes the Veteran's complaints that his left 
arm is entirely useless, but finds no evidence to support 
this assertion.  The Board is cognizant of the fact that the 
service-connected left elbow disability has negatively 
impacted the Veteran's ADLs.  However, the range of motion in 
June 2005 VA examination appears to have increased since May 
2000 VA examination.  Furthermore, review of rehabilitation 
notes for substance abuse treatment from 1995 to 2003 
reflects, for example, that in August 2003, the Veteran was 
noted as fully participating in recreation therapy exercise 
group associated with substance abuse rehabilitation therapy, 
involving 20 minutes stretching and therabands exercises.  
The October 2006 records state that the Veteran is 
independent in his ADLs.  So, there is no indication that the 
Veteran was unable to use his left arm.  Thus, even with 
consideration of the functional limitations described in the 
evidence, no more than a 20 percent rating is assignable.  

Finally, the Board finds that there is no evidence that 
additional loss of movement, fatigability, incoordination, or 
any other such factors result in the left elbow being more 
limited to the extent required for a rating in excess of the 
current 20 percent rating (which already contemplates such 
functional loss).  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At this juncture, the Board 
again notes that the Joint Remand found that the June 2005 VA 
examination provided inadequate findings as to additional 
functional limitation based on pain, weakness, fatigability, 
and incoordiantion.  However, the Veteran failed to report to 
the examination that was scheduled in order to obtain this 
information.  The Board must again rely on the previous 
examination, which although it shows that the Veteran has 
pain on motion, does not demonstrate additional impairment in 
the range of motion due to pain or other factors beyond that 
recorded in the examination report.  

The Board notes that the Veteran has had complaints of 
numbness in his hand on examinations, and has considered 
whether or not an evaluation under the rating codes for the 
peripheral nerves would be appropriate.  However, none of the 
examiners have specifically stated that the numbness is the 
result of the left elbow disability, as opposed to nonsevice 
disabilities such as the Veteran's left shoulder problem.  
The examination for which the Veteran failed to report was to 
have included a neurological evaluation, but information that 
may have been obtained at that time is now unavailable.  The 
Board concludes that an evaluation under one of the rating 
codes for the peripheral nerves may not be assigned on the 
basis of the evidence currently of record.  38 C.F.R. 
§ 4.124a. (2009). 

The Board has also considered whether the Veteran would be 
entitled to staged ratings.  However, the evidence does not 
show the disability to be of the severity required for a 
rating higher than 20 percent at any time during the period 
of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  There is nothing associated with the 
claims file that would suggest that the Veteran's disability 
has required, or currently requires frequent 
hospitalizations, which would render impractical the use of 
regular schedular criteria.  Similarly, the Board does not 
find that the disability has caused marked interference with 
employment.

In sum, the evidence does not support a higher evaluation.  
38 C.F.R. § 4.7, 4.21.  The preponderance of the evidence 
being against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 20 percent for residuals of left elbow 
fracture is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


